                    Case 1:19-cr-00116-KMW Document 309 Filed 04/15/21 Page 1 of 1
                     Case 1:19-cr-00116-KMW Document 308 Filed 04/13/21 Page 1 of 1

                                                    LAW OFFICES OF
                 DANIEL A. MCGUINNESS, PC
                       260 MADISON AVE , 1? T H FLOOR, NEW YORK, NY 10016
            TEL: (212) 679-1990 · FAX: (888)-679-0585 · EMAIL: D~~====~:=:::::::~======:::i
                                                                  USDSSDNY
           April 13, 2021                                         DOCUMENT
                                                                                          ELECTRONICALLY FILED
           VIAECF
                                                                                          DOC # : - - - - - - -
           Hon. Kimba M. Wood
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl St.
           New York, NY 10007-1312
                                                                                             MEMO ENDORSED
           Re:      United States v. Sal Castro, 19-cr-116(KMW)

           Dear Judge Wood:

                  I am assigned counsel for Mr. Castro in this matter. Prior to my appointment
           in this matter, Mr. Castro plead guilty pursuant to a plea agreement. Following
           multiple changes of counsel, Mr. Castro submitted a prose motion to withdraw his
           guilty plea. After having the opportunity to confer with Mr. Castro, he respectfully
           requests to withdraw that motion and proceed to sentencing. I am requesting a
           sentencing date approximately 60 days from the date of this submission.

                    I thank the Court for its attention to this matter.
   ~-+< t\ '-4'~       \   ~ > CN\.<J..\.44d- ~
 ~u. tU.. J. 0   1 ;>. O a.\   ,   A..-+ I c3. '.. O () f   CV'\ .   Very truly yours,

~<\~        ~~ S~O\.-i~Si::>"'60 ~
J...""-l. '-:>j :J"IA.~ )l,. 00~.AA.n~
~f>o~ is. d.t.A.L bj -:r~"-A- .;l.'3,
                                                                     fZ//~
                                                                     Daniel A. McGuinness

           Cc: All Counsel (via ECF)




                                                                                  SO ORDERED:          N.Y., N.Y.   'f/111/;J.t


                                                                                         KIMBA M. WOOD
                                                                                            U.S.D.J.
